Case 1:17-cv-01927-PAE Document 294 Filed 01/10/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EXPERIENCE HENDRIX, L.L.C., a Washington Limited
Liability Company, and, AUTHENTIC HENDRIC,
L.L.C., a Washington Lirnited Liability Company,

Plaintiffs,
_V_

ANDREW PITSICALIS, an individual; LEON
HENDRIX, an individual; PURPLE HAZE
PROPERTIES, L.L.C., a Nevada Lirnited Liability
Company; ROCKIN ARTWORK, INC., a Nevada
Limited Liability Company; CARMEN COTTONE a/k/a
CARMEN THOMAS ANDOLINA a/ka CARM
COTTONE, an individual d/b/a PARTNERS AND
PLAYERS, a New York Company and d/b/a DYNASTY
GOURMET FOODS, a New York Company; FIREFLY
BRAND MANAGEMENT, L.L.C., a California Limited
Liability Company; FIREFLY CONSUMER
PRODUCTS, INC., a California Corporation; CYNTHIA
MODDERS, an individual; GRASSROOTS CLOTHING,
LLC, d/b/a GMSSROOTS CALIFORNIA, a Colorado
Limited Liability Company; KURT S. ADLER, a NeW
York Corporation; FREEZE, a division of CENTRAL
MILLS, INC.; and GREEN CURES & BOTANICAL
DISTRIBUTION, INC.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

17 Civ. 1927 (PAE)

M

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE m

 

 

 

 

 

 

The Court has received defendants’ letter filed at 3:0() a.m. EST this morning, stating that

defendants AndreW Pitsicalis, Purple Haze Properties, and Rockin ArtWork, have all filed for

bankruptcy and that the defendants are unable to pay for Mr. Pitsicalis and their counsel’s travel

to NeW York for today’s conference. See Dkt. 293. This conference Was scheduled on

December 21, 2018. See Dkt. 283. The Court is, needless to say, dismayed by defendants’

Case 1:17-cv-01927-PAE Document 294 Filed 01/10/19 Page 2 of 2

discourtesy in providing such limited notice to the Court and to opposing counsel of this

consequential development
Today’s conference will proceed instead by telephone The Court directs plaintiffs’
counsel to provide a dial-in via email to chambers and to defense counsel, Thomas Osinski, Esq.

The Court expects both Mr. Osinski and Mr. Pitsicalis to participate in the call.

fir/ml '/l_ €AM/\>M

Paul A. Engelmayer
United States District Judge

SO ORDERED.

Dated: January 10, 2018
New York, NeW York

